Case 4:18-cv-00711-ALM-KPJ Document 33 Filed 08/16/19 Page 1 of 2 PageID #: 188




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS

 ROOR INTERNATIONAL BV and        §
 SREAM, INC.                      §
              Plaintiff,          §
                                  §
           v.                     §   CASE NO. 4:18-cv-711
                                  §
 SMOKE & VAPOR and JOHN DOE §
                Defendants        §
 __________________________________________________________________

         NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
 __________________________________________________________________

 TO ALL PARTIES, PLEASE TAKE NOTICE THAT:

       T. CRAIG SHEILS files this his Notice of Appearance and Request for Notice

 in the above-styled case, and respectfully requests that all notices given or required

 to be given in these proceedings and all papers served or requested to be served in

 these proceedings be served upon the undersigned individual at the following

 address:

                           T. Craig Sheils
                           Sheils Winnubst, P.C.
                           1701 N. Collins Boulevard
                           Suite 1100
                           Richardson, Texas 75080
                           (972) 644-8181
                           (972) 644-8180 facsimile
                           Craig@sheilswinnubst.com



 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE                                       Page 1
Case 4:18-cv-00711-ALM-KPJ Document 33 Filed 08/16/19 Page 2 of 2 PageID #: 189




                                              Respectfully Submitted,

                                              SHEILS WINNUBST
                                              A Professional Corporation

                                              By:    /s/ T. Craig Sheils
                                                     T. Craig Sheils
                                                     State Bar No. 24063984

                                              1100 Atrium II
                                              1701 N. Collins Boulevard
                                              Richardson, Texas 75080
                                              Telephone: (972) 644-8181
                                              Facsimile: (972) 644-8180
                                              Email: Craig@sheilswinnubst.com

                                              ATTORNEYS FOR DEFENDANTS


                           CERTIFICATE OF SERVICE

       On the 16th day of August, 2019, I electronically submitted the foregoing
 document with the clerk of the court for the U.S. District Court, Eastern District of
 Texas, using the electronic case filing system of the Court. I hereby certify that I
 have served all counsel and parties of record electronically or by another means
 authorized through Federal Rule of Civil Procedure 5(b)(2) and Local Rule 7.2.


                                                     /s/ T. Craig Sheils
                                                     T. Craig Sheils




 NOTICE OF APPEARANCE AND REQUEST FOR NOTICE                                      Page 2
